 Bromine Factory 3 Relocation Compensation Agreement for Railway Construction
 
Party A: Dong Ying City Transportation Bureau
 
Party B: The Government of Liuhu Township, Dong Ying District,Dong Ying City
 
Party C: Shouguang City Haoyuan Chemical Co., Ltd.


Pursuant to the construction arrangements for Deda railway, the land of where
Party C’s third bromine production factory located need to be requisitioned, and
the relevant production and supporting  facilities over the land need to be
demolished. In order to clearly define all relevant parties’ rights and
obligations, and successfully implementation of the relocation project, The
three parties have reached the following agreement in connection with the
relevant compensation matters :


1.
Relocation Summary
The requisition includes all Party C’s third bromine production factory, and its
production and supporting facilities and whose areas are already marked by
redline but exclude the bromine wells and aqueduct outside the reline.

 
2.
Relocation Compensation
 

 
(a)
Compensation Format: Renminbi cash Compensation
 

 
(b)
Basis for define Compensation Amount :Based on the market price to evaluation
and define the compensation amount by all three parties of Dong Ying City
Transportation Bureau, the Government of Liuhu Township, Dong Ying District,
Dong Ying City, and Shouguang City Haoyuan Chemical Co., Ltd.



3.
Compensation Amount: RMB 23,824,452.5, it is twenty three million, eight
hundreds and twenty-four thousands, and four hundred and fifty two yuan, and
fifty cents.



4.
The signing of the agreement and appropriate of the compensation funds
 

 
(a)
Party A should make the prepayment to Party B first before Party B making the
compensation payment to Party C. Party B shall pay the compensation to Party C
based on this agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)
Party C should demolish all of the bromine production factory, and its
production and supporting facilities located within the requisition area which
are already marked by redline before September 30th 2013, and Party B will make
the compensation payment total amount of RMB18,000,000 (RMB eighteen millions)
within three business days since the demolition completed date.

 
(c)
Party C should demolish all other ground attachments beside the bromine
production factory, and its production and supporting facilities before October
15th, 2013 and clear the land before October 30th 2013. And Party B should make
all the rest of the compensation payment to Party A after examination approvals
by Party B.



5.
Liabilities
 

 
(a)
Based on this agreement, Party A should make prepayment of compensation to Party
B first. And Party B should then make the compensation payment to Party C
directly. In the event of breach by either Party, that Party shall pay the
liquidated damages at the rate of 5% of the compensation.
 

 
(b)
Party C shall demolish all the areas as defined in Article I.
 

 
(c)
Party C is responsible for the safety during the demolition. Party C is liable
for all accident and economic responsibilities in the event of an accident.
 

 
(d)
All of the three parties shall abide by the terms of the agreement, if any party
estoppel or refuses to perform this agreement, the other party may bring a
lawsuit to the people's court.



6.
This Agreement is made in ten copies, Party A holds eight, and Party B and C
hold each one.



7.
This agreement shall come into effect from the date of signing by all Parties.
The parties are not liable due to irresistible force which resulting in unable
to perform this agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
Relocation Project:  The Relocation Project for Railway Construction
 
Relocation Entity ( Party A): Dong Ying City Transportation Bureau
 
                              /Seal/       
 
Legal Representative:/s/Yan Naimin      

 
Relocation Executive Party (Party B): The Government of Liuhu Township, Dong
Ying District, Dong Ying City
 
/Seal/
 
Legal Representative:/s/Zhang Xiangdong     

 
The Requisitioned Party (Part C):Shouguang City Haoyuan Chemical Co., Ltd.
 
/Seal/
 
Legal Representative:/s/ Miao Naihui  
 


Date: September 25, 2013





